Citation Nr: 0112887	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-06 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of overpayments of improved disability 
pension benefits totaling $16,488.


REPRESENTATION

Appellant represented by:	Susan E. Burgess, attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from January 1951 to 
October 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 decision of the Committee 
on Waivers and Compromises (the Committee) of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).

It is noted that the appellant and his spouse appeared at a 
hearing before the undersigned Member of the Board on 
November 14, 2000, at which time they testified with respect 
to the claim now at issue before the Board.  A transcript of 
that hearing has been associated with the record on appeal.

Further development action is set forth in the remand portion 
of this decision.


FINDINGS OF FACT

1.  It is not shown by the evidence that the appellant 
committed a deliberate or intentional act, over which he had 
complete control, which he knew would result in the creation 
of the overpayments of VA pension benefits in the total amount 
of $16,488.

2.  It is also not shown by the evidence that the appellant 
engaged in any deceptive dealing regarding the circumstances 
that led to the creation of the overpayments of VA pension 
benefits.


CONCLUSION OF LAW

The appellant's actions leading to creation of the 
overpayments of his pension benefits, in the total amount of 
$16,488, did not constitute fraud, misrepresentation or bad 
faith.  38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. 
§ 1.965(b) (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The pertinent facts surrounding the creation of the 
overpayments at issue may be briefly set forth as follows:  
The appellant was found to be basically eligible for VA 
disability pension by rating decision issued in February 
1995, due primarily to hypertensive heart disease, rated 60 
percent disabling, and generalized osteoarthritis, rated 20 
percent disabling.  VA medical examinations conducted in 
January 1995 were considered in connection with the award of 
pension benefits, and these reports showed that while the 
appellant was competent, he had a limited educational 
background (dropped out of school in the seventh grade and he 
indicated in response to the examiner's question of whether 
he could read and write that he could only write well enough 
to "get by").  For these reasons, he was diagnosed with 
borderline mental deficiency.

Payment of his pension benefits was approved effective 
October 1, 1994, by award action letter issued on March 6, 
1995, and included additional benefits for his dependent 
spouse.  Enclosed with the award notice letter was a VA Form 
21-8768 which contained information concerning his rights to 
receive improved pension benefits, including notice of his 
obligation to promptly notify VA of any income or net worth 
changes.

Thereafter, the record reflects that the RO was notified by 
an agency matching program that the appellant's wife earned 
wages from employment totaling $7,535 in 1995, $7,469 in 1996 
and $9,939 in 1997.  In addition, she earned $11 in interest 
income in 1995.  Based on this information, the appellant's 
pension award was retroactively adjusted by award action in 
August 1998, creating an overpayment of $13,978.  A 
subsequent overpayment of $2,510 was created based on 
information disclosing that his wife received previously 
unreported Social Security benefits received in 1998, which 
resulted in a total overpayment of $16,488.  The record shows 
that the appellant's wife received an award notice letter 
from the Social Security Administration in April 1998, which 
advised her that payments of her benefits would commence in 
July 1998.  The appellant did not advise VA of this award 
until September 1998.

Notice of the first overpayment was sent to the appellant by 
letter dated November 19, 1998.  He was advised of the second 
overpayment and the total amount created by both overpayments 
by letter dated January 19, 1999.

The appellant did not dispute the amount and/or creation of 
the overpayment, but in December 1998, he requested waiver of 
the debt based on financial hardship.  In an April 1999 
decision, the Committee denied the appellant's request for 
waiver on the first overpayment.  The second overpayment and 
the total overpayment amount ($16,488) was denied by decision 
of the Committee issued by statement of the case in October 
1999.  The Board observes that the Committee determined that 
the evidence of record showed that the appellant committed 
bad faith by, in essence, willfully failing to report his 
receipt of his wife's income for the years 1995 through 1997 
and his failure to more timely provide notice of his wife's 
Social Security award.  Accordingly, the Committee stated 
that it could not consider his request for waiver of the 
assessed overpayment under the standards of equity and good 
conscience.

With respect to the Committee's finding of bad faith, in 
argument and hearing testimony submitted in connection with 
this appeal, the appellant maintained that he was not fully 
aware of his income reporting requirements as stipulated in 
the original award letter of March 1995, and that his failure 
to advise VA of his wife's income changes for the years in 
question was not undertaken with intent to seek an unfair 
advantage.

Analysis

Waiver of recovery of overpayments may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. §§ 5302(a), (c) (West 
1991).  In essence, "equity and good conscience" means 
fairness to both the appellant and to the government.  38 
C.F.R. § 1.965(a) (2000).

However, a finding of fraud, misrepresentation and/or bad 
faith on the part of the appellant precludes consideration of 
waiver of recovery of the debt.  38 C.F.R. § 1.965(b) (2000).  
In other words, if fraud, misrepresentation, or bad faith is 
found, the elements of the standard of equity and good 
conscience are not for consideration, since the granting of 
waiver of recovery is precluded by operation of law.  38 
U.S.C.A. § 5302(c).

"Bad faith" is defined in VA regulations as unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  38 C.F.R. § 1.965(b).

Similarly, to establish fraud or misrepresentation, it must 
be determined that there was a willful misrepresentation of a 
material fact, or the willful failure to disclose a material 
fact, with the intent of obtaining or retaining, or assisting 
an individual to obtain or retain, eligibility for VA 
benefits.  It must be shown that the willful intent to either 
misrepresent or fail to disclose was done with the knowledge 
that such misrepresentation or failure would result in the 
erroneous award or erroneous retention of VA benefits.

After review of the evidence of record, the Board does not 
find that the appellant's actions resulting in the 
overpayments of his VA pension benefits constituted fraud, 
misrepresentation of a material fact, and/or bad faith.  
Specifically, the Board finds no evidence in this case of 
"unfair or deceptive dealing" on the part of the appellant.  
In this regard, there is no evidence of a deliberate act on 
the appellant's part, over which he had complete control, 
which he knew would result in the creation of the 
overpayments in question.

The record clearly shows that the appellant failed to report 
the income his wife received from employment wages and 
interest income in 1995-97 and he failed to more promptly 
notify VA of his wife's Social Security benefits in 1998.  
Nonetheless, the Board is not convinced that his failure to 
report changes in his wife's income in a timely and/or 
comprehensive fashion rises to the level of "bad faith."  
Indeed, the record simply does not reflect that the 
appellant's failures in these regards were "undertaken with 
intent to seek an unfair advantage and with knowledge of the 
likely consequences . . . ."  The evidentiary record, as 
supported by the argument and testimony submitted in 
connection with this appeal, reflect in the Board's view a 
basic (and, presumably, innocent) misunderstanding on the 
part of the appellant of the effect his wife's income had on 
his pension benefits.  As noted above, he has a limited 
educational background and record even suggests that he may 
not be able to read.  He was advised of these income-
reporting requirements on one occasion in connection with the 
original award in 1995, and there is nothing further in the 
record to show that he actually understood these requirements 
while his wife was earning income from wages in 1995-97.  
Rather, his testimony on appeal (which the Board finds 
credible) and the medical evidence showing that he has 
borderline mental functioning suggest in his favor that he 
did not understand these requirements, at least to the extent 
that his subsequent failure to comply in these regards was 
undertaken in bad faith as defined by VA regulations.  
Moreover, the fact that he later reported that his wife was 
in receipt of the Social Security benefits only one month 
(September 1998) after she started receiving those benefits 
(July 1998) is viewed by the Board to be inapposite to a 
finding that he was acting in a deceptive manner or that he 
was attempting seek an unfair advantage.

Accordingly, the Board concludes that the appellant's actions 
did not constitute fraud, misrepresentation or bad faith and 
therefore, waiver of recovery of the overpayments of VA 
pension benefits is not precluded by law.


ORDER

To the extent of the finding of no fraud, misrepresentation, 
or bad faith on the part of the appellant as to the 
overpayments of his pension benefits in the amount of 
$16,488, the appeal is resolved in his favor.



REMAND

In view of the favorable decision regarding the absence of a 
statutory bar to consideration of waiver of recovery of the 
overpayments of pension benefits, in the total amount of 
$16,488, the Board must remand this case to the agency of 
original jurisdiction for additional development and 
adjudication.  See 38 C.F.R. § 19.9 (2000).

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  In November 
2000, the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA) was signed into law.  
Among other things, this law redefines the obligations of VA 
with respect to the duty to notify and the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  A recent 
decision of the U. S. Court of Appeals for Veterans Claims 
held that the provisions of the VCAA are potentially 
applicable to waiver claims pending on the date of the law's 
enactment.  See Weaver v. Principi, No. 00-2284 (U. S. Vet. 
App. Mar. 15, 2001).  In light of the need for the foregoing 
development action, the RO is advised to consider whether any 
other additional notification or development actions are 
required in this case under the VCAA.

In view of the foregoing, further appellate consideration will 
be deferred and the case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that any and all notification 
and development actions applicable to the 
appellant's claim and required by the 
VCAA are completed.

2.  The appellant should be requested to 
submit an updated Financial Status 
Report, VA Form 4-5655, with any 
additional supporting documentation 
regarding current income and expenses.  
With respect to this development request, 
reasonable efforts to document the action 
taken should be made.  Also, any lack of 
response or failure to cooperate should 
be clearly documented in the record.

3.  After information concerning the 
appellant's current financial status has 
been obtained, the case should be 
referred to the Committee for a 
determination as to whether or not 
collection of the overpayments of pension 
benefits, in the total amount of $16,488, 
would be contrary to the standard of 
equity and good conscience.  Supporting 
analysis and explanation must be 
provided.  If the findings remain adverse 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case which 
provides adequate notice of all actions 
taken by the agency of original 
jurisdiction subsequent to the issuance 
of the October 1999 statement of the 
case.  The appellant must then be 
afforded an opportunity to reply thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 



